Citation Nr: 1022897	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-23 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for chronic lymphocytic 
leukemia (CLL), and if so, whether service connection is 
warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

T. R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1952 to January 
1956.  

This matter appears before the Board on appeal from an 
October 2007 rating decision, which reopened and denied the 
Veteran's service connection claim for CLL.

Procedurally, it is noted that the Veteran filed a notice of 
disagreement to the initial August 2004 rating decision 
denying his service connection claim.  A statement of the 
case was issued.  The Veteran did not file a substantive 
appeal and the decision became final.  See 38 C.F.R. 
§ 20.302(b).  Thereafter, the Veteran filed a petition to 
reopen his service connection claim in April 2006, which was, 
reopened and denied in October 2007.  Regardless of the RO's 
decision to reopen the Veteran's claim of entitlement to 
service connection for CLL, the Board is required to address 
the issue to determine whether new and material evidence has 
been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (reopening after a prior unappealed RO denial); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening 
after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 
237 (1995) (VA failed to comply with its own regulations by 
ignoring the issue of whether any new and material evidence 
had been submitted to reopen the veteran's previously and 
finally denied claims).  

In April 2010, the Veteran testified during a video 
conference hearing before the undersigned Veterans Law Judge.  
A transcript of the proceeding has been associated with the 
claims file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An August 2004 rating decision denied the claim of 
entitlement to service connection for CLL finding no evidence 
of inservice treatment and no evidence of in-service 
incurrence or aggravation.  

2.  Evidence received since the August 2004 rating decision 
raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

The August 2004 rating decision which denied the claim of 
entitlement to service connection for CLL is final; evidence 
received since August 2004 in relation to this claim is new 
and material; the claim may be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 20002); 38 C.F.R. §§ 3.156, 20.1100 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence). The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails 
to show, on the claim.  The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  Timberlake v. Gober, 14 Vet. 
App. 122 (2000) (the law requires only that the Board address 
its reasons for rejecting evidence favorable to the 
appellant). 
 
The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	 Veterans Claims Assistance Act (VCAA)

With respect solely to the petition to reopen the service 
connection claim, VA has met all statutory and regulatory 
notice and duty to assist provisions as to the Veteran's 
claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  Since the benefit sought on appeal is being 
granted, any deficiencies in notice were not prejudicial to 
the Veteran.

II.	 New and Material Evidence

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  38 
C.F.R. § 3.156(a) defines "new and material evidence."  
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  See King v. Brown, 5 Vet. App. 19, 21 
(1993); Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran's initial claim of entitlement to service 
connection for CLL was denied in August 2004 because there 
was no evidence establishing treatment for or diagnosis of 
this disorder and no evidence of in-service incurrence or 
aggravation.  It is noted that the RO treated this claim to 
include as due to herbicide exposure.  

During the initial adjudication of the Veteran's claim, the 
claims file did not include any evidence showing a diagnosis 
of or treatment for CLL.  The claims file contained the 
Veteran's service treatment records which are silent for a 
diagnosis of or treatment for CLL while on active duty.  The 
RO also noted that there is no evidence of service in the 
Republic of Vietnam during his service.  

Since the August 2004 rating decision, the Veteran submitted 
an April 2006 statement from his treating physician 
indicating that it was possible that herbicide exposure 
caused the Veteran's CLL.  Additionally, the Veteran amended 
his service connection claim in July 2006, to include as due 
to radiation exposure during his service in Guam and 
submitted literature about radiation level in Guam, articles 
regarding the health risks associated with exposure, and 
select service personnel records evidencing his deployment to 
Guam in December 1953.  The Veteran also submitted a February 
2008 nexus opinion, from his treating VA oncologist, which 
indicated that it was as likely as not that radiation 
exposure caused his CLL.  

The Veteran also submitted a July 2006 statement indicating 
that he was in Guam during Operation CASTLE, the pacific 
proving grounds nuclear atomic testing.  In a September 2006 
statement, the Veteran indicated that he was exposed to 
radioactive fallout through contamination of soil and water.  
He also made reference to exposure through the aircraft which 
were washed at the naval air station where he was stationed.  
He then concluded that his CLL was the result of ionizing 
radiation exposure at the naval air station in Guam.  He also 
indicated that he had an Ionizing Radiation Examination and 
was placed on the registry.  

The Board finds that the Veteran is competent to give 
evidence about what he experienced in-service.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  While 
the Veteran is competent to report what comes to him through 
his senses, he is not competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Layno v. Brown, 6 Vet. 
App. 465, 469-470 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  These lay statements opining as to the 
etiology of CLL do not substantiate his claim.  They are 
given little probative weight with respect to the petition to 
reopen.    

Again, the RO denied the Veteran's CLL claim in August 2004 
because it found no evidence of in-service incurrence or 
aggravation.  Since the August 2004 rating decision, new and 
material evidence has been received to reopen the claim.  In 
particular, the medical evidence provides that it is as 
likely as not that radiation exposure caused the Veteran's 
CLL.  Furthermore, the Veteran provided select service 
personnel records indicating his service in Guam as well as 
numerous articles and treatises indicating significant 
radiation exposure in Guam during that time.  These relate to 
an unestablished fact necessary to substantiate the claim.  
Accordingly, the petition to reopen the claim of service 
connection for CLL is granted.  See 38 C.F.R. § 3.156(a).


ORDER

The petition to reopen the claim of entitlement to service 
connection for CLL is granted.


REMAND

The Veteran contends that his CLL was caused by his exposure 
to radiation while he served in Guam in 1954, or due to 
herbicide exposure.  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by several different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected, specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Second, when a "radiogenic disease" first 
becomes manifest after service, and it is contended that the 
disease resulted from exposure to ionizing radiation during 
service, various development procedures must be undertaken in 
order to establish whether or not the disease developed as a 
result of exposure to ionizing radiation.  38 C.F.R. § 
3.311(a)(1).  Third, even if the claimed disability is not 
listed as a presumptive disease under 38 C.F.R. § 3.309(d) or 
as a radiogenic disease under 38 C.F.R. § 3.311, service 
connection must still be considered under 38 C.F.R. § 
3.303(d) in order to determine whether the disease diagnosed 
after discharge was incurred during active service.  Combee 
v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994), reversing 
in part Combee v. Principi, 4 Vet. App. 78 (1993). 
 
A "radiation-exposed veteran" is defined as either a 
veteran who while serving on active duty, or an individual 
who while serving on active duty for training or inactive 
duty training, participated in a radiation-risk activity.  38 
C.F.R. § 3.309(d)(3)(i).  "Radiation-risk activity" is 
defined to mean onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima, Japan, or Nagasaki, Japan, by United States forces 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946; or internment as a prisoner of war (or service 
on active duty in Japan immediately following such 
internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945, through July 
1, 1946.  38 C.F.R. § 3.309(d)(3)(ii). 
 
Diseases specific to radiation-exposed veterans for the 
purpose of presumptive service connection are the following: 
(i) leukemia (other than chronic lymphocytic leukemia); (ii) 
cancer of the thyroid; (iii) cancer of the breast; (iv) 
cancer of the pharynx; (v) cancer of the esophagus; (vi) 
cancer of the stomach; (vii) cancer of the small intestine; 
(viii) cancer of the pancreas; (ix) multiple myeloma; (x) 
lymphomas (except Hodgkin' s disease); (xi) cancer of the 
bile ducts; (xii) cancer of the gall bladder; (xiii) primary 
liver cancer (except if cirrhosis or hepatitis B is 
indicated); (xiv) cancer of the salivary gland; (xv) cancer 
of the urinary tract; (xvii) cancer of the bone; (xviii) 
cancer of the brain; (xix) cancer of the colon; (xx) cancer 
of the lung; and (xxi) cancer of the ovary. 38 C.F.R. § 
3.309(d)(2).  

The Board notes that CLL is specifically excluded from the 
list of presumptive disabilities for radiation-exposed 
veterans as set out under 38 C.F.R. § 3.309(d).  Thus, 
service connection is not warranted on a presumptive basis 
specific to a radiation-exposed veteran.
 
As to the second method for establishing service connection, 
the provisions of 38 C.F.R. § 3.311 provide for development 
of claims based upon a contention of radiation exposure 
during active service and post-service development of a 
radiogenic disease.  The purpose of these provisions is to 
relieve claimants of the burden of having to submit evidence 
to show that their cancer may have been induced by radiation.  
These provisions do not give rise to a presumption of service 
connection, but rather establish a procedure for handling 
claims brought by radiation exposed veterans or their 
survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. 
Cir. 1997).  The governing regulation essentially states 
that, in all claims in which it is established that a 
radiogenic disease first became manifest after service, and 
it is contended that the disease resulted from radiation 
exposure, a dose assessment will be made.  38 C.F.R. § 
3.311(a).  For purposes of 38 C.F.R. § 3.311, a "radiogenic 
disease" is defined as a disease that may be induced by 
ionizing radiation, that must become manifest five years or 
more after exposure.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv), 
(b)(5)(iv).  

However, again, CLL is also specifically excluded from the 
list of disabilities which are considered radiogenic diseases 
in 38 C.F.R. § 3.311(b)(2)(i).  While the Veteran cannot 
benefit from the presumption found under 38 C.F.R. § 3.309 
and does not suffer from a radiogenic disease under 38 C.F.R. 
§  3.311, he may be service connected on a direct basis.  See 
Combee, 34 F.3d at 1043-1044.  

The Veteran contends, through written and oral testimony, 
that he was exposed to radiation as a result of his service 
in Guam.  He has submitted numerous articles and treatises 
regarding the radiation exposure that the Island of Guam 
received during the timeframe that he was stationed on the 
island.  However, they are not specific to the Veteran.  He 
also provided a February 2008 opinion from his treating VA 
oncologist, who reviewed the Veteran's claims file and opined 
that the Veteran's CLL was as likely as not caused by in-
service radiation exposure while serving in Guam.  

The Veteran also submitted select service personnel records 
to establish service in Guam for several months as of 
December 1953.  The RO, in August 2006, requested the 
Veteran's service personnel records to confirm radiation 
risk.  The response indicated that these records were 
"mailed."  However, it does not appear that additional 
service personnel records were associated with the claims 
file in conjunction with this 2006 request, although it is 
noted that some service personnel records were previously 
associated with the claims folder in 2004.  In sum, the 
service personnel records appear to be incomplete.

The RO made an additional PIES request for the Veteran's DD 
1141, which is a record of exposure to radiation.  The 
response indicated that the document was not a matter of 
record.  Nevertheless, the RO requested verification from the 
Defense Threat Reduction Agency (DTRA) of the Veteran's in-
service radiation exposure.  In October 2007, the DTRA stated 
in a letter that it would not verify the Veteran's 
participation in Operation CASTLE or provide dose estimate 
for his confirmed diagnosis because CLL was specifically 
excluded from diseases found under 38 C.F.R. § 3.311.  The 
RO's inquiry was returned unanswered and the Veteran's 
radiation exposure remains unverified.  

However, based on the history provided by the Veteran, and 
the medical opinion indicating that radiation exposure caused 
the Veteran's CLL, further development is necessary to 
determine whether the Veteran was exposed to radiation while 
in service, despite the fact that he is not subject to the 
presumption under 38 C.F.R. § 3.309 or 38 C.F.R. § 3.311.  On 
remand, the RO should obtain the Veteran's service personnel 
records and make further attempts to verify his radiation 
exposure.  

In an August 2006 letter to the Veteran, it was indicated 
that the Veteran had participated in the VA Ionizing 
Radiation Registry Program, which was designed to assist VA 
serve the veterans with regard to possible health problems 
that may have resulted from the radiation risk activity.  The 
health problems specifically noted at that time included, 
among other disabilities, CLL.  However, that examination 
report is not of record.  The RO should attempt to obtain 
that report. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	The RO should obtain the examination 
report prepared in connection with the 
Veteran's participation in the VA 
Ionizing Radiation Registry Program, as 
noted in an August 2006 letter to the 
Veteran.

2.	Make attempts to verify that all of the 
Veteran's service personnel records have 
been associated with the claims file, to 
include any records documenting 
participation in Operation CASTLE.  If it 
is not possible for this information to be 
obtained, this fact should be specially 
documented by the RO.

3.	If the service records reflect 
participation in Operation CASTLE, contact 
the Defense Threat Reduction Agency (DTRA) 
of the Department of Defense to formulate 
a dose estimate for this Veteran.

4.	If the Veteran's dose estimate is 
indicative of exposure to radiation in 
service, refer the claim to VA's Under 
Secretary for Benefits in accordance with 
38 C.F.R. § 3.311(c).

5.	Then, the RO should readjudicate the claim 
on the merits.  If the benefits sought are 
not granted, the Veteran and his 
representative should be furnished a SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


